                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               4:20CR3033

      vs.
                                                                ORDER
KEYANA LYNISE MARSHALL,

                    Defendant.



      On the court’s own motion,

      IT IS ORDERED:

       The Federal Public Defender for the District of Nebraska is appointed to represent
the above named defendant as stand-by counsel in this matter. In the event that the
Federal Public Defender accepts this appointment, the Federal Public Defender shall
forthwith file an appearance in this matter. In the event the Federal Public Defender
should decline this appointment for reason of conflict or on the basis of the Criminal
Justice Act Plan, the Federal Public Defender shall forthwith provide the court with a
draft appointment order (CJA Form 20) bearing the name and other identifying
information of the CJA Panel attorney identified in accordance with the Criminal Justice
Act Plan for this district.

       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to
the Federal Public Defender for the District of Nebraska.


      DATED this 20th day of February, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
